Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitations "the first half warmth layer" and “the second half warmth layer”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiman *US 2018/0027998). 
Heiman discloses Bedding comprising: a warmth layer (16) comprising an upper surface of the warmth layer and lower surface of the warmth layer, 15wherein the lower surface of the warmth layer is attachable to an upper surface of a touch layer (12), wherein the upper surface of the warmth layer is attachable to a lower surface of a decorative layer (14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman (US 2018/0027998) in view of Anthony (US 5,134,736).

Regarding Claim 1, Heiman discloses Bedding comprising: a touch layer (12) comprising an upper surface (26) of the touch layer and a lower surface of the touch layer; a warmth layer (16) comprising an upper surface of the warmth layer and lower surface of the warmth layer; and a decorative layer (14) comprising an upper surface of the decorative layer and a lower surface of the decorative layer, wherein a bottom portion of the upper surface of the touch layer is attachable to the lower surface of the warmth layer using a first plurality of fasteners (18) , wherein the upper surface of the warmth layer is attachable to the lower surface of the decorative layer using a second plurality of fasteners (20).  Heiman fails to disclose wherein a top portion of the upper surface of the touch layer is foldable over a top portion of the warmth layer and is attachable to the upper surface of the decorative layer using a third plurality of fasteners.  Anthony discloses disclose wherein a top portion of an upper surface of a touch layer (1, see Col. 3, Lines 62-66) is foldable over a top portion of a warmth layer (2) and is attachable to the upper surface of a decorative layer (3) using a third plurality of fasteners (11 and 24).  Heiman and Anthony are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the touch layer and decorative layer of Heiman with the foldable portion and third plurality of fasteners of Anthony  The motivation would have been to cover the feet of the user (Anthony: see Col. 2, Lines 65-68).
Regarding Claim 2, Heiman as modified teaches wherein the first plurality of fasteners, the second plurality of fasteners, and the third plurality of fasteners comprise one or more of snaps, buttons, hook and loop fasteners, magnets, and clips (Anthony uses Velcro® and Heiman discloses buttons, snaps, and or hook and loop closures, see para. [0040]) .
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman and Anthony as applied to claim 1 above, and further in view of Jones (US 2009/0151072).
Heiman discloses wherein the warmth layer defines a length of the warmth layer and a width of the warmth layer (inherent). Heiman fails to disclose the warmth layer further comprising: a first half warmth layer; and a second half warmth layer, wherein respective widths of the first and second half warmth layers are each equal to approximately one half the width of the warmth layer. Jones teaches a first half warmth layer (12a); and a second half warmth layer (12b), wherein respective widths of the first and second half warmth layers are each equal to approximately one half the width of a warmth layer.  Heiman and Jones are analogous art because they are from the same field of endeavor, i.e. bedding It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the warmth of layer of Heiman with the first and second half warmth layer of Jones  The motivation would have been to provide different sleeping temperatures for two different users.
	
Allowable Subject Matter
Claims 3-4, 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Further modifying Heiman as required by the aforementioned claims would be strictly impermissible hindsight.  Therefore, an obviousness rejection could not be made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619